                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                      DIVISION

 BEVERLY NICOLE COKER,                          §
                                                §
                        Plaintiff               §
                                                §
 v.                                             §       CIVIL NO. 19-CV-1056-LY-SH
                                                §
 C. R. BARD INCORPORATED AND                    §
 BARD PERIPHERAL VASCULAR                       §
 INCORPORATED,                                  §
                                                §
                        Defendants

                                           ORDER

      The parties, or counsel acting on their behalf, are ORDERED to appear before the Court by

telephone for a status conference on Tuesday, May 12, 2020, at 10:00 a.m. The parties will

receive instructions for the call from the undersigned’s courtroom deputy, Mr. James Ferrell, at

James_Ferrell@txwd.uscourts.gov.

      SIGNED on April 6, 2020.




                                         SUSAN HIGHTOWER
                                         UNITED STATES MAGISTRATE JUDGE
